Citation Nr: 1513967	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-10 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) with dilated cardiomyopathy.

2.  Entitlement to service connection for subdural hematoma, claimed as secondary to service-connected CAD with dilated cardiomyopathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to dependents' educational assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.  He is the recipient of the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through December 2012 and records from the Social Security Administration (SSA), which were considered by the agency of original jurisdiction (AOJ) in the March 2013 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to an initial rating in excess of 10 percent for CAD with dilated cardiomyopathy, entitlement to a TDIU, and entitlement to DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's subdural hematoma is not caused or aggravated by service-connected CAD with dilated cardiomyopathy.

CONCLUSION OF LAW

The criteria for service connection for subdural hematoma have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112   (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2011 letter, sent prior to the initial unfavorable decision issued in June 2012, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for subdural hematoma on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, post-service VA and private treatment records, and SSA records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In addition, the Veteran was afforded a VA examination in October 2011 and an addendum opinion was obtained in January 2013.  The October 2011 examination and January 2013 addendum opinion were predicated on a review of the record, which included the Veteran's statements, his medical records detailing the history of his CAD with dilated cardiomyopathy, atrial fibrillation, and subdural hematoma, and physical examinations.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on the records reviewed.  Moreover, the opinions provided clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, neither the Veteran nor his representative have in any way challenged the adequacy of the October 2011 examination or January 2013 opinion.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Rather, they have only indicated that they disagree with the examiners' findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim decided herein.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  This includes situations where a service-connected condition has chronically (i.e., permanently) aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board notes that the Veteran does not allege, nor does the record reflect, that he first manifested a subdural hematoma during service, or that such is otherwise related to service on a direct or presumptive basis. In this regard, the Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to a subdural hematoma, and his post-service records show no indication of such until January 2011.  Rather, in documents of record, the Veteran has claimed that he suffered from a subdural hematoma in January 2011 due to a Coumadin toxicity, which he was taking for his service-connected CAD with dilated cardiomyopathy.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory). 

Private treatment records from November 2010 relate that the Veteran was complaining of shortness of breath.  An initial electrocardiogram showed atrial fibrillation with rapid ventricular response, left axis deviation, and left bundle branch block.  A follow-up electrocardiogram also demonstrated atrial fibrillation with a heart rate of 76 beats per minute, left axis deviation, and left bundle branch block.  The Veteran was diagnosed with atrial fibrillation and prescribed Coumadin.  Records from Lawnwood Regional Medical Center and Heart Institute reflect that, in January 2011, the Veteran was seen for slurred speech and headaches.  He was given a CT scan, which revealed a left subdural hematoma.  Such was diagnosed as secondary to Coumadin toxicity.  A left craniotomy for subdural hematoma evacuation was performed.  Those same records, as well as the aforementioned private treatment records from November 2010, show that the Veteran was prescribed Coumadin to control his atrial fibrillation.  

In connection with his claim, the Veteran was afforded a VA examination in October 2011 to determine the nature and etiology of his subdural hematoma.  At such time, the examiner interviewed the Veteran, reviewed his treatment records, and conducted a physical examination.  In this regard, the examiner specifically considered the Veteran's medical records pertaining to his service-connected CAD and dilated cardiomyopathy, atrial fibrillation, and subdural hematoma, to include those noted in the preceding paragraph.  Thereafter, she opined that the Veteran had  a subdural hematoma due to Coumadin overdose.  She indicated that the Veteran was on Coumadin for atrial fibrillation, not ischemic heart disease.  It was further noted that the Veteran had a dilated cardiomyopathy that was not due to CAD/ischemic heart disease.  Rather, it was noted that the Veteran had trivial luminal irregularities at a 2008 catheterization.  The examiner stated that some clinicians would place patients on Coumadin for a dilated cardiomyopathy, but the Veteran's record clearly documents that such medication was started when he had atrial fibrillation with rapid ventricular response in November 2010.

In January 2013, the AOJ sought an addendum opinion addressing the relationship between the Veteran's atrial fibrillation and his service-connected CAD with dilated cardiomyopathy.  In this regard, a second physician determined that the former disorder was less likely as not caused by, a result of, or aggravated by the latter disease.  For rationale, the examiner explained that atrial fibrillation was usually associated with some underlying heart disease.  Atrial enlargement, an elevation in atrial pressure, or infiltration or inflammation of the atria, is often seen.  Other risk factors include hypertension, cardiomyopathy, certain congenital heart disease, diabetes mellitus, and chronic kidney disease, for example.  However, atrial fibrillation was not commonly associated with CAD unless it was accompanied by acute myocardial infarction or heart failure according to the consensus of the medical literature.  Furthermore, the examiner stated that atrial fibrillation had not been aggravated by the Veteran's CAD since it had been managed by medications and was not shown to require surgeries, ablation therapy, or frequent hospitalizations for its treatment.   

The Board notes that the Veteran's primary contention is that his subdural hematoma is secondary to service-connected CAD with dilated cardiomyopathy.  As noted above, the Veteran's indicated that the Coumadin that caused the subdural hematoma was prescribed to control such disease; however, both the Veteran's private treatment records and the VA examinations note that Coumadin was prescribed to control the Veteran's atrial fibrillation, not CAD.  Furthermore, the January 2013 opinion determined that the Veteran's atrial fibrillation was not caused or aggravated by the Veteran's CAD because there was no evidence that it was complicated by a myocardial infarction or heart failure.  The Board accords great probative weight to the October 2011 and January 2013 VA examiners' opinions as such considered all of the pertinent evidence of record, to include the statements of the Veteran and his medical history with respect to his cardiac care, and provided complete rationales, relying on the records reviewed.  Moreover, the opinions provided clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.     

The Board notes that the Veteran has submitted an Internet article from WebMD discussing a possible relationship between atrial fibrillation and CAD with dilated cardiomyopathy.  Specifically, such article discusses the causes of atrial fibrillation, which was noted to be associated with many conditions, including high blood pressure, CAD, heart valve disease, previous heart surgery, chronic lung disease, heart failure, cardiomyopathy, congenital heart disease, pulmonary embolism, hyperthyroidism, pericarditis, and viral infection.  

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)).  

In this case, the WebMD article submitted by the Veteran only provides general information as to the myriad of possible causes of atrial fibrillation.  It is not accompanied by any corresponding clinical evidence specific to the Veteran; and  does not suggest a generic relationship between atrial fibrillation, with the resulting prescription for Coumadin, and Veteran's service-connected heart disability with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  In fact, the opinions obtained in this case reflects that the Veteran's atrial fibrillation is not related to his CAD or cardiomyopathy.  As such, the Board finds this information to lack relevancy as to the matter for consideration and, therefore, is afforded no probative weight. Wallin, supra; Sacks, supra.

The Board has also considered the Veteran's contention that his subdural hematoma is secondary to service-connected CAD with dilated cardiomyopathy.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that they observed and that is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 469-70 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). 

In this regard, while the Veteran's statements are competent to describe his current cardiac symptoms and medication regimen, as the cause of a subdural hematoma involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  Specifically, diagnosing a subdural hematoma requires specialized testing determining the etiology of such disorder involves consideration of the impact certain medications, such as Coumadin, has on the brain vessels, as well as the specific cardiac disease for which such medication was prescribed.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion on this point is non-probative evidence. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Board finds that the Veteran's subdural hematoma is not caused or aggravated by service-connected CAD with dilated cardiomyopathy.  Consequently, service connection for subdural hematoma is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for subdural hematoma.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for subdural hematoma, claimed as secondary to service-connected CAD with dilated cardiomyopathy, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claim for an increased rating, the January 2011 rating decision granted presumptive service connection for CAD with dilated cardiomyopathy and assigned a 10 percent rating based on the Veteran's need for continuous medication.  The assigned rating was based on the findings of a June 2010 VA examination and a January 2011 VA opinion.  In this regard, the examiner opined that the Veteran's low metabolic equivalent (MET) values and left ventricular ejection fraction (LVEF) results were attributable to cardiomyopathy, not CAD.  Furthermore, the examiner opined that the Veteran's cardiomyopathy was less likely as not caused by Agent Orange exposure because a recent echocardiogram showed left ventricular dysfunction but no regional wall motion abnormalities to suggest ischemia.  Finally, the examiner stated that the Veteran's cardiomyopathy was not due to CAD because CAD was found to be "trivial."

While the examiner found that the Veteran's cardiomyopathy was not related to his ischemic heart disease or herbicide exposure, the RO nevertheless characterized the service connected disability as CAD with dilated cardiomyopathy and rated such disability under the Diagnostic Codes pertaining to both CAD and cardiomyopathy.  38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7020.  However, the RO denied a rating in excess of 10 percent based on a determination that the Veteran's low METS and low left ventricular ejection fraction was as a result of cardiomyopathy, which was unrelated to CAD.  Furthermore, in a subsequent rating codesheet from June 2012, the AOJ has maintained this characterization.  However, in the March 2013 statement of the case, the AOJ characterized the Veteran's disability only as CAD, and in the narrative portion of the statement of the case, the AOJ stated that the Veteran's cardiomyopathy was not the result of CAD.  

The Board also notes that March 2011 private treatment record from the Indian River Medical Center indicates that the Veteran's cardiomyopathy is ishemic.  In addition, there is letter from Dr. P.V., dated March 2012, stating that the Veteran's cardiomyopathy is most likely caused by his exposure to herbicides while in service. 

Therefore, it is unclear whether service connection for cardiomyopathy was granted in the January 2011 rating decision, and/or whether the manifestations of that disability should have been considered in the assignment of the current evaluation.  To facilitate Board review and to ensure that the Veteran is fully aware of the issues on appeal, and can effectively participate in the appellate process, remand is required for clarification.

Regarding the remaining issues on appeal, the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case.  Specifically, a rating decision issued in June 2012 denied entitlement to a TDIU and DEA benefits.  Thereafter, in June 2012, the Veteran entered a notice of disagreement as to the denial of such issues.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26. Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case regarding the issues of entitlement to a TDIU and entitlement to DEA benefits.  Advise them of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The AOJ must clarify whether service connection has been properly established for dilated cardiomyopathy in addition to CAD, and if so, the disability should be appropriately rated, to include all findings attributable to both diagnoses.  Conversely, if the AOJ determines that the Veteran is not service-connected for cardiomyopathy, it must consider whether a claim for service connection for cardiomyopathy has been raised based on the aforementioned evidence of record and, if so, conduct appropriate development and adjudicate such issue.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for an increased rating should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


